 

 

UN|TED STATES OF Al\/lER|CA,

Plaintiff,

v.

JASON WlLEY,
Defendant.

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

Case NO. 2210-Cr-OO456~LDG (VCF)
QM_E_B

 

 

The defendant, Jason VViley, moves to amend (ECF No. 224) his pending 28 U.S.C.
§ 2255 motion to vacate, set aside, or correct his sentence (ECF No. 204). A|ternative|y,
he has moved for leave to file a second or successive § 2255 motion (ECF No. 225). Both

motions seek leave of the Court to pursue a claim that his 18 U.S.C. §924(0) convictions

are unconstitutional in light of Johnson v. United States, 135 S. Ct. 2551 (2015).

Consistent With- these motions, Wiley filed a second amended abridged § 2255 motion
(ECF No. 227) and a second § 2255 motion (ECF No. 228). As the Supreme Court has not
recognized that § 924(c)’s residual clause is void for vagueness, the Court Wil| deny his

motion to amend and his motion for leave to file a second or successive §2255 motion

 

OCOOO\|CDU`l-L(J~)l\)-\

NI\)NNI\)N_A_\_\_\_\A_\AA_\
BCH-LCAJI\)-\OCOCO\|O`)U`|LCDN-\

 

Wiley Was convicted of conspiracy to interfere With commerce by armed robbery,
nine counts of interence With commerce by armed robbery (“Hobbs Act robbery”) in
violation of 18 U.S.C. § 1951, and ten counts of using a firearm during and in relation to a
crime of violence under 18 U.S.C. § 924(c). He seeks leave to amend his § 2255 motion to
attack the latter convictions or, alternatively, to file a second §2255 motion to attack those
convictions.

ln Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court held that
the residual clause of the Armed Career Crimina| Act, 18 U.S.C. § 924(e)(1), (2)(B)(ii), Was
unconstitutionally vague. ln his proposed second §2255 motion or amended motion, Wiley
argues that Johnson is equally applicable to §924(0) cases. The Ninth Circuit, however,
has recently held to the contrary, finding that “[t]he Supreme Court has not recognized that
§ 924(0)’3 residual clause is void for vagueness in violation of the Fifth Amendment.”
United States v. B/ackstone, 2018 WL 4344096, *7 (9th Cir., Sept 12, 2018). As indicated
by the Ninth Circuit, “[t]he Supreme Court may hold in the future that Johnson extends to
sentences imposed . . . pursuant to 18 U.S.C. § 924(0), but until then [defendant’s] motion
is untimely.” ld.

Wiley moves to stay (ECF No. 239) consideration of his motions until the Ninth
Circuit issues “the mandate in Blackstone or until the United States Supreme Court
resolves certiorari of Blackstone, whichever is later.” As the Ninth Circuit has issued its
decision in Blackstone, however, this Court is bound to follow that decision. Yong v. /.N.S.,
208 F.3d 1116, 1119 n.2 (9th Cir. 2000).

Accordingly,

THE COURT ORDERS that the United States’ l\/lotion for Leave to Advise the Court
of Relevant New Authority (ECF No. 238) is GRANTED.

THE COURT FURTHER ORDERS that Defendant’s l\/lotion to Stay (ECF No. 239) is
DENlED_ `

 

OCOGJ\|CDU'|LOOI\)-\

NN[\)|\)|\)_\_\_\A_\_\_\_\_\_\
BC|\T|)-L()Jl\)-\OCOCD\ICDCD-PO)NA

 

THE COURT FURTHER ORDERS that Defendant’s l\/lotion to Amend his Pending
Section 2255 Motion (ECF No. 224) is DEN|ED.

THE COURT FURTHER ORDERS that Defendant’s l\/lotion for Leave to File a
Second or Successive l\/lotion (ECF No. 225) is DEN|ED.

THE COURT FURTHER ORDERS that the Clerk of the Court shall strike the
Amended Abridged l\/lotion to Vacate, Set Aside, or Correct Sentence (ECF No. 227) and
the l\/lotion to Vacate, Set Aside, or Correct Sentence (ECF No. 228).

t THE COURT FURTHER ORDERS that Defendant’s l\/lotion for Leave to File
Supplemental Authority (ECF No. 230) is DEN|ED as moot.

  

DATED this g g day Of l\/larCh, 2019. »» /
t / ”/’ ,/ /
>Q@M

 

Lloyd D. d/eorge y
United States District Judge

 

